DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-26, 55-56, 58-62, 77, 79-81, 83-155 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 16, for a method for diagnosing a targeted illness including obtaining a used testing device having indicia, including exposed indicia, said exposed indicia based, at least in part, on odorous smell test results capturing an image of said exposed indicia on said used testing device with a mobile device; transforming said image into digital image data; determining a disposition of said exposed indicia from said digital image data; and displaying a result, based at least in part on said disposition of said exposed indicia has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 16.
Concerning claim 109, for a method for diagnosing a targeted illness comprising obtaining a used testing device having indicia, including exposed indicia, said exposed indicia based, at least in part, on odorous smell test results; capturing an image of said exposed indicia on said used testing device with a mobile device; and displaying a result, based, at least in part, on said disposition of said exposed indicia; wherein said result comprises at least one phrase regarding likelihood of said targeted illness has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 109.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792